Opinion issued May 7, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00160-CV




IN RE TERRY MOSSER, INDEPENDENT ADMINISTRATOR OF THE
ESTATE OF CAROL WHITSETT, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Terry Mosser, seeks relief dismissing
the underlying suit for lack of jurisdiction.         
We deny the petition for writ of mandamus.  All pending motions are overruled
as moot.   
 
Per Curiam 
 
Panel consists of Justices Taft, Bland, and Sharp.